Exhibit 10.154

Exhibit B

PROMISSORY NOTE

$300,000 South San Francisco, California

January 2, 2000

For Value Received

, the undersigned hereby unconditionally, promises to pay to the order of Axys
Pharmaceuticals, Inc., a Delaware corporation (the "Company"), at the offices of
the Company, 180 Kimball Way, South San Francisco, California, or at such other
place as the holder hereof may designate in writing, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Three Hundred Thousand Dollars ($300,000) and interest accrued from the date
hereof on the unpaid principal at the rate of 5.61% per annum, or the maximum
rate permissible by law (which under the laws of the State of California shall
be deemed to be the laws relating to permissible rates of interest on commercial
loans), whichever is less, compounded annually, as follows:



Principal Repayment.

The outstanding principal amount hereunder shall be due and payable in full on
January 2, 2004 and



Interest Payments.

Interest shall be compounded annually (calculated on the basis of a 365-day year
for the actual number of days elapsed) and shall be payable in arrears on the
Principal Repayment Date.



In addition, and notwithstanding the foregoing, provided that the undersigned
continues to render services to the Company through each such date, the Company
will forgive one thirty-sixth (1/36th) of the principal amount of the Note and
any accrued interest thereon on the first day of each calendar month following
the date hereof. In the event the undersigned ceases providing services to the
Company, whether as an employee, consultant, or member of the Company's Board of
Directors, for any reason or no reason, the principal and all accrued interest
due under this Note shall become due and payable in full no later than thirty
(30) days after the date of such final cessation of service (but in no event
later than the Principal Repayment Date); provided, however, that in the event
the undersigned is terminated without Cause or due to death or disability or
that the undersigned terminates his employment for Good Reason, the Company will
concurrently therewith forgive all remaining principal and interest due under
the Note. Capitalized terms used herein without definition shall be defined to
have the same meaning as such terms have in that certain Employment Agreement
dated as of January 2, 2001 between the Company and the undersigned.

This Note may be prepaid at any time without penalty. All money paid toward the
satisfaction of this Note shall be applied first to the payment of interest as
required hereunder and then to the retirement of the principal.

The full amount of this Note is secured by a pledge of any shares of Common
Stock of the Company that the undersigned may purchase from time to time through
the exercise of Company stock options, and is subject to all of the terms and
provisions of that form of Pledge Agreement between the undersigned and the
Company, attached as Exhibit A.

The undersigned hereby represents and agrees that the amount due under this Note
are not consumer debt, and are not incurred primarily for personal, family or
household purposes, but are for business and commercial purposes only.

The undersigned hereby waives presentment, protest and notice of protest, demand
for payment, notice of dishonor and all other notices or demands in connection
with the delivery, acceptance, performance, default or endorsement of this Note.

The holder hereof shall be entitled to recover, and the undersigned agrees to
pay when incurred all costs and expenses of collection of this Note, including
without limitation, reasonable attorneys' fees.

This Note shall be governed by, and construed, enforced and interpreted in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.



Signed ____________________________

Paul Hastings





--------------------------------------------------------------------------------

